Citation Nr: 0113865	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from March 1967 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 1999 rating decision by the 
Boston, Massachusetts, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to service 
connection for a neck disorder to include the cervical spine.  

The veteran had previously claimed entitlement to service 
connection for headaches.  In February 1999 the RO granted 
entitlement to service connection for headaches and a 10 
percent evaluation was assigned.  The veteran stated in a 
February 1999 letter that he was satisfied with the grant of 
service connection for his headache disorder and that he 
wished to withdraw his appeal and cancel his personal 
hearing.  Accordingly, this issue is not before the Board for 
appellate consideration.

A hearing was held before a member of the Board sitting at 
Boston, Massachusetts in March 2001.  During this hearing the 
veteran raised the issue of entitlement to an increased 
rating for the headaches.  This issue is referred to the RO 
for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A hearing was held before a member of the Board sitting at 
Boston, Massachusetts in March 2001.  During this hearing the 
veteran testified that during basic training the platoon 
sergeant paired him up for fighting exercises with a man 
twice his size that knocked him around a lot.  The veteran 
believed that a service related injury to his neck was the 
cause of his headaches.  He testified that in 1985 he was 
involved in an automobile accident.  The veteran indicated 
that he was treated by a chiropractor that stated he had an 
old cervical injury.  The chiropractor referred him to Dr. H. 
a neurologist.  The Board is of the opinion that these 
records should be obtained.

The veteran testified that he is receiving benefits from the 
Social Security Administration (SSA) for disabilities, which 
include his headaches and neck disorder.  A review of the 
evidence shows that the SSA disability records are not 
associated with the claims folder. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all 
private and VA medical records pertaining 
to treatment for his headaches and neck 
disorder since his release from active 
duty to the present which have not been 
previously submitted.  These records 
should include the treatment records 
regarding the 1985 accident, his 
chiropractor covering the period from 
1985 to July 1993, and from Dr. H.

3.  The RO should take the appropriate 
action in order to obtain a copy of the 
SSA decision awarding disability benefits 
and the evidence on which the decision 
was based.  


4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in appellate 
status.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




